Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darby (5177883).
     Darby shows a kit comprising a housing portion (12), platform layers (18, 20, 22, 24), a sole (16) which are secured together to form a shoe as claimed.  The platform layers (18, 20, 22, and 24) are shown with differing peripheral dimensions in that the peripheral areas are different due to the difference in thicknesses as shown in figure 1.
     In reference to claims 2 and 10, Darby shows alignment members (36) and holes (38) as claimed.

     In reference to claim 12, the platforms of Darby are considered to be “sculptural” in that they are of a 3D shape which looks like a shoe outline (as shown in figures 1 and 2).  It is noted that the term “sculptural” is defined as “resembling sculpture” ( https://www.merriam-webster.com/dictionary/sculptural) and sculpture is defined as “a three-dimensional work of art” or “to shape by molding” (https://www.merriam-webster.com/dictionary/sculpture ).  Darby shows three dimensions elements that may be shaped by molding.
Claim(s) 1-3, 8, 10, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (2003/0200676).
     Gross shows a kit comprising a housing portion (formed by 30, 36, and 37) which may take the form of any known footwear upper (as stated in paragraph [0064] that described the top component as including “any other footwear top including shoes and boots”), platform layers (40) which have different peripheral dimensions (see paragraph [0063] which states that the modules 40-40R have “characteristics which may vary from other core modules in material, color, texture, patterns, style, shape, thickness, and other physical features”), a sole (50) which are secured together to form a shoe as claimed.
     In reference to claims 2 and 10, Gross shows alignment members (150) and holes (see figure 15) as claimed.
     In reference to claim 8, the platform layers of Gross are considered to be “flatish” inasmuch as the term is understood.
     In reference to claims 12, 15, 16, see paragraphs [0063] and [0084] which describes “sculptural” shapes, i.e. “color, texture, patterns, style, shape, thickness, and other physical features”.
     In reference to claim 14, see paragraph [0081] which suggests the use of adhesives to connect the elements together.
Claim(s) 1-3, 8, 10, 12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ickrath (8910399)
     Ickrath shows a kit comprising a housing portion (46 and F), platform layers (12a-c), a sole (12d) which are secured together to form a shoe as claimed.  The platform layers (12a-12c) are shown with differing peripheral dimensions in that the peripheral areas in that the platform layers flare outward having a tapered edge increasing in size from a top surface to a bottom surface (see figure 2).
     In reference to claims 2 and 10, Ickrath shows alignment members (30a-c) and holes (26a-d) as claimed.
     In reference to claim 8, the platform layers of Ickrath are considered to be “flat”.
     In reference to claim 12, the platforms of Ickrath are considered to be “sculptural” in that they are of a 3D shape which looks like a shoe outline (as shown in figures 1 and 2).  It is noted that the term “sculptural” is defined as “resembling sculpture” ( https://www.merriam-webster.com/dictionary/sculptural) and sculpture is defined as “a three-dimensional work of art” or “to shape by molding” (https://www.merriam-webster.com/dictionary/sculpture ).  Darby shows three dimensions elements that may be shaped by molding.
     In reference to claims 17-19, The platform layers (12a-12c) are shown with differing peripheral dimensions in that the peripheral areas in that the platform layers flare outward having a tapered edge increasing in size from a top surface to a bottom surface (see figure 2).
     In reference to claim 20, a platform layers 12a-12c are shown as being shorter in length than the sole (12d) as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross or Darby ‘883 in view of Duncan (6035554).
     Gross ‘676 or Darby ‘883 as discussed above shows a kit substantially as claimed except for explicitly stating that the platform layers could be used interchangeably between the left and right housing portions.  Gross teaches providing interconnecting means such as adhesives (see 180 and paragraph [0081] which is capable of being secured to elements in any order.  Duncan specifically teaches that it is well known and conventional to use detachable sole parts reversibly and interchangeably between a left and right shoe upper (see figures 2A and 2B as well as the specification and abstract).  It would have been obvious to use the platform layers reversibly and interchangeably as taught by Duncan in the shoe kit of Gross ‘676 or Darby ‘883 to allow the sets of platforms to be used in either a right or left shoe housing.
Claims 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 4 and 7 above, and further in view of Einstein Jr. (3538628).
     Gross ‘676 or Darby as modified above shows a kit substantially as claimed except for the exact securement means.  Einstein JR. teaches the use of hook and loop fasteners (47 and 49) and/or snaps (40 and 42) for a detachable securements means between sole layers.  It would have been obvious to use hook and loop fasteners or snaps as taught by Einstein, Jr. in the kit of Gross ‘676 or Darby as modified above to provide a durable detachable securement means.
     In reference to the use of plastic for the snaps, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.  
      In reference to applicants’ arguments directed towards the rejections based on 35 USC 112, it is noted that in view of applicants arguments and further considerations these rejections have been withdrawn or overcome.
     In response to applicants’ arguments directed towards Gross not showing a housing, it is noted that the claims do not require the structures argued, however Gross does teach the argued housing structure as stated in paragraph [0064] that described the top component as including “any other footwear top including shoes and boots”) and Darby clearly shows a “housing” (12) as argued.
     In response to applicants’ arugments directed towards Gross and claim 12, Gross clearly teaches and suggests a sculptural shape in that Gross explicitly recites “texture, pattern, style, shape, thickness, and other physical features” (paragraph [0063] and also see paragraph [0084]).  Gross anticipates any generic sculptural shape inasmuch as applicant has disclosed a generic sculptural shape.
     In response to applicants’ arguments directed towards Duncan, Duncan clearly provides motivation to shape soles/sole layers such that they can be used on either a right shoe or a left shoe (see summary of invention column 1 line 41-column 2 line 14) which explicitly states motivation for doing such and therefore providing motivation for one of ordinary skill to modify a plurality of detachable layers of sole by making them a shape that can be used interchangeably between a right and a left shoe.  It is noted that there is nothing claimed limiting flippably attaching elements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732